Reed, J.,
delivered the opinion of the court.
Sam Whitehead wás employed by the Newton Oil &. Manufacturing Company as a common laborer. He was directed by one in authority to assist a carpenter in the repair of certain beams or braces which supported a mixing apparatus and a tank containing sulphuric acid. There were leaks in the tank through which the acid dripped, and this was known to those in charge of the company’s plant, but was unknown to Sam. It does not appear that he was informed of the leak, or warned of the danger attending the work about the tank. While performing the labor as directed, a drop of the acid fell into his left eye. By reason thereof he has lost the sight of that eye, and the other eye is affected to the extent that its functions will perhaps be gone in a few years' when he will be totally blind.
The jury rendered a verdict in favor of appellant, and thereby decided that his injury resulted from the negligence of appellee. The verdict, however, was only for the sum of one hundred and seventy-five dollars. We-consider this sum grossly inadequate, so much so, in fact, that we do not believe the judgment in the case should be permitted to stand.
The judgment is therefore reversed, in so far as it adjudges the amount of damages to be recovered, but in *716all other respects shall remain in full force and effect, and this cause is remanded, for the purpose only of adjudging the amount of damages to be recovered by appellant.

jReversed as to the amount of damages, and remanded.